COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Athey and Fulton
UNPUBLISHED


              Argued by videoconference


              PRESTON GILES EDWARDS
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0091-21-2                                       JUDGE GLEN A. HUFF
                                                                                   APRIL 26, 2022
              COMMONWEALTH OF VIRGINIA


                           FROM THE CIRCUIT COURT OF THE CITY OF COLONIAL HEIGHTS
                                         Timothy J. Hauler, Judge Designate

                               Todd M. Ritter (Hill & Rainey, on brief), for appellant.

                               Timothy J. Huffstutter, Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     After a bench trial in the Colonial Heights Circuit Court (the “trial court”), Preston Giles

              Edwards (“appellant”) was convicted of one count of malicious wounding in violation of Code

              § 18.2-51. On appeal, appellant argues that the Commonwealth’s evidence was insufficient to

              prove two elements required under the statute: malice and the specific intent to maim, disfigure,

              disable, or kill. This Court disagrees and affirms the trial court’s judgment.

                                                       I. BACKGROUND

                     On appeal, this Court reviews the facts “in the light most favorable to the

              Commonwealth, the prevailing party at trial.” Gerald v. Commonwealth, 295 Va. 469, 472

              (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381 (2016)). Further, this Court

              disregards “the evidence of the accused in conflict with that of the Commonwealth, and regard[s]

              as true all the credible evidence favorable to the Commonwealth and all fair inferences to be



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
drawn therefrom.” Kelley v. Commonwealth, 289 Va. 463, 467-68 (2015) (quoting Parks v.

Commonwealth, 221 Va. 492, 498 (1980)). So viewed, the evidence is as follows:

        At the time of the incident at issue, appellant and Deborah Miller (“Miller”) had dated for

approximately four years. On March 24, 2020, after drinking alcohol and discussing an

upcoming trip to Florida, appellant and Miller got into an argument over the trip. Suddenly,

appellant got on top of Miller and began pushing her down on the bed with both hands over her

mouth. Miller described appellant as a “big man”—heavier than her and approximately one foot

taller. Unable to breathe, Miller bit appellant’s hand covering her mouth. Appellant exclaimed,

“Oh, you wanna bite,” and retaliated by biting Miller on her right arm. Miller got up from the

bed and felt a “jolt” on the back of her head. Miller believed appellant struck the back of her

head with his open hand. Miller next remembered waking up later that night and sending a

picture of her bruised face to a friend.

        The following morning, on March 25, 2020, Miller contacted the same friend, telling her

she worried about being alone with appellant. She stayed at appellant’s apartment for the day

and slept in bed. She felt dizzy when standing, and her head “felt weird.” Appellant apologized

to Miller but made her promise not to contact law enforcement. That evening, Miller’s sister

picked her up.

        On March 26, 2020, Miller went to the hospital to receive an x-ray of her head. After

Miller recounted the incident, the hospital staff contacted the police. Officer Davis, with the

Colonial Heights Police Department, arrived at the hospital to investigate. At trial, Officer Davis

testified to Miller’s injuries, noting “visible bruising and swelling to her face.” Miller’s right eye

was “purple and swollen shut,” while her left eye suffered from “obvious hemorrhaging.” Miller

had bite marks and bruising on her right arm. According to Miller, it took two months for her

injuries to heal.

                                                -2-
       Appellant’s version of the facts diverges entirely from Miller’s. According to him, on

March 24, 2020, Miller became intoxicated while the couple argued over the Florida trip.

Appellant suggested that, because of her drinking problem, Miller should not go on the trip.

Miller responded by threatening to invite other men over to appellant’s house if he left on the trip

without her. She continued to drink that evening and eventually put the liquor bottle up to

appellant’s mouth. When appellant refused to drink, Miller became physically aggressive and

attacked him. Miller got on top of appellant and bit down on his finger. To get Miller to release

his finger, appellant bit her arm. Miller began following appellant “around the house drunk,

falling through things.” Appellant claimed she fell on his video game console and tripped over

her own feet, denting a wall. When questioned at trial whether he injured Miller in any way,

other than biting her arm, appellant replied, “Nothing else.” The trial court found appellant’s

testimony about the March 24, 2020 incident “utterly, utterly without credibility.”

       Following a bench trial on October 20, 2020, appellant was convicted of malicious

wounding in violation of Code § 18.2-51. The trial court subsequently sentenced appellant to

five years in prison with three years suspended. This appeal followed.

                                  II. STANDARD OF REVIEW

       “When considering a challenge to the sufficiency of the evidence to sustain a conviction,

. . . [t]his Court will only reverse the judgment of the trial court if the judgment is plainly wrong

or without evidence to support it.” Burkeen v. Commonwealth, 286 Va. 255, 258 (2013)

(alterations in original) (quoting Clark v. Commonwealth, 279 Va. 636, 640 (2010)). Thus, this

Court need only determine whether “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Wilson v. Commonwealth, 53 Va. App. 599,

605 (2009) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). If so, the conviction stands.




                                                 -3-
                                          III. ANALYSIS

       Appellant was convicted of malicious wounding in violation of Code § 18.2-51. To

convict a person of malicious wounding, the Commonwealth must prove malice and the specific

intent to “permanently” injure, or more specifically, “the intent to maim, disfigure, disable, or

kill.” Johnson v. Commonwealth, 53 Va. App. 79, 99 (2008); Code § 18.2-51. Appellant argues

the Commonwealth failed to prove either of these elements and his actions amounted to nothing

more than misdemeanor domestic assault and battery. This Court disagrees.

        Appellant first contends that he lacked the malice required to be convicted of malicious

wounding. “Malice inheres in the doing of a wrongful act intentionally, or without just cause or

excuse, or as a result of ill will.” Ramos v. Commonwealth, 71 Va. App. 150, 162 (2019)

(quoting Burkeen, 286 Va. at 259). A factfinder may infer malice from “words[] or . . . acts and

conduct which necessarily result in injury.” Id. Ultimately, the existence of malice “is a

question of fact to be determined by [the factfinder].” Fletcher v. Commonwealth, 72 Va. App.

493, 507 (2020) (quoting Long v. Commonwealth, 8 Va. App. 194, 198 (1989)).

       A reasonable factfinder could infer appellant acted maliciously. He purposefully assailed

Miller, pinning her to the bed with both hands over her mouth. Because Miller was unable to

breathe, she bit appellant’s hand. In retaliation, appellant made the conscious decision to bite

Miller’s arm and said, “Oh, you wanna bite,” evincing his intent to harm her. On brief, appellant

even acknowledges that he struck Miller with an open hand on the back of the head. The

Commonwealth provided ample evidence from which a reasonable factfinder could conclude

that appellant purposefully harmed Miller.

       Moreover, while appellant tries to argue that at least some of his actions were justified—

notably, his retaliatory bites—his argument rests solely on his own version of events, which the

trial court flatly rejected. And even if true, his version of events provides no justification for his

                                                 -4-
other purposeful actions, including covering Miller’s mouth with his hands or striking the back

of her head. Accordingly, this Court rejects appellant’s argument that the evidence did not

establish malice.

       As his second argument, appellant contends the evidence was insufficient to prove the

requisite intent for a malicious wounding. But, again, appellant’s argument fails. To convict a

person of malicious wounding, the Commonwealth must also prove “the intent to maim,

disfigure, disable, or kill.” Code § 18.2-51. The accused, then, must have intended to

“permanently, not merely temporarily, harm another person.” Commonwealth v. Perkins, 295

Va. 323, 330 (2018) (quoting Burkeen, 286 Va. at 259).1 “Intent is the purpose formed in a

person’s mind which may, and often must, be inferred from the facts and circumstances in a

particular case.” Id. (quoting Burton v. Commonwealth, 281 Va. 622, 626-27 (2011)). In

inferring intent, one may “infer that every person intends the natural, probable consequences of

his or her actions.” Ellis v. Commonwealth, 281 Va. 499, 507 (2011).

       Here, several factors provided evidence that appellant, at the very least, intended to harm

Miller permanently. First, appellant attacked her repeatedly. He pinned her to the bed with his

hands blocking her mouth, bit her arm, and struck the back of her head hard enough for her to

lose her memory. Appellant would prefer the Court look at his case as one of a single slap and

retaliatory bite. Yet the facts accepted by the trial court show otherwise. Rather than a single

isolated act of retaliatory aggression, appellant’s actions consisted of consecutive attacks. See

Ramos, 71 Va. App. at 162-63 (holding that even a single blow can constitute malicious

wounding when the victim “had already been kicked multiple times and beaten with poles, a

board, and a shield”).



       1
        A resulting permanent injury is not required to satisfy the specific intent element under
Code § 18.2-51, only the intent to inflict one. Perkins, 295 Va. at 330.
                                                -5-
       Second, appellant attacked vulnerable areas of Miller’s body where she was less capable

of defending herself. In Perkins, the Virginia Supreme Court found it significant that the

appellant struck the victim “in a vulnerable area (the occipital region of his skull on the back of

his head).” 295 Va. at 331. There, the appellant “delivered the blow while [the victim] was

defenseless with his back turned,” knocking him unconscious. Id. at 331-32. Similarly,

appellant here first pressed down on Miller’s mouth—which kept her from breathing—before

striking the back of her head with such force that it blacked out a portion of her memory and left

her dazed even into the next day.

       Third, the size disparity between the parties represented a heightened threat to Miller.

See Dawkins v. Commonwealth, 186 Va. 55, 62 (1947) (“Considering the differen[ce] in the size

and strength of the two men, the method of attack was inexcusable.”). Being both heavier and

taller than Miller, appellant used his body to pin Miller to the bed and cover her mouth using

both hands until she struggled to breathe.

       Finally, Miller’s resulting injuries are relevant to the analysis. See Burkeen, 286 Va. at

261 (referencing the serious nature of the injury when analyzing intent). She suffered bruising

and swelling to the face, swelling in one eye, and hemorrhaging to the other. And again,

appellant’s strike to her head blacked out a portion of her memory and left her dazed the

following day. Two days after the incident, Miller still had visible bite marks and bruising on

her right arm. Her injuries took approximately two months to heal. The magnitude of her

injuries evinces appellant’s intent to significantly—indeed, permanently—injure her.

       Considering the consecutive nature of appellant’s attacks, the vulnerable areas of Miller’s

body he assaulted, the size disparity between them, and the significant injuries appellant

inflicted, the trial court’s conclusion that appellant intended to permanently injure her was

neither plainly wrong nor without evidence to support it.

                                                -6-
                                      IV. CONCLUSION

       For the foregoing reasons, this Court holds that the evidence was sufficient to support

appellant’s conviction of malicious wounding and affirms the trial court’s judgment.

                                                                                        Affirmed.




                                              -7-